Case 18-15952-mdc         Doc 71    Filed 11/17/20 Entered 11/17/20 16:51:09              Desc Main
                                    Document Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE
                                                              :
Iris V. Lopez                                                 :       BK NO.
                                                              :       18-15952-MDC
DEBTOR                                                        :



                                               ORDER

         AND NOW, this      17th      day of       November       ,2020, upon consideration of the

Debtor's Motion to Modify Plan, and Response thereto by M&T BANK, and after hearing, it is

hereby

         ORDERED that Debtor’s plan is modified as follows:

           1) The total Base Amount to be paid to the Chapter 13 Trustee shall be $ 9,000.00, and

                the Plan payments by Debtor shall consists of the total amount previously paid of

                $5,100.00 added to the new monthly Plan payments in the amount of $300.00

                beginning August 9, 2020 for 13 months;

           2) The Debtor’s plan shall be modified to allow the Debtor until December 1, 2020 to

                obtain a loan modification;

           3) If the Debtor has not obtained approval from her Mortgage Company, M&T Bank,

                for a loan modification by December 1, 2020, her Mortgage Company, M&T Bank

                may certify a default to the Court of the portion of the Debtor’s Modified Plan as set

                forth in Paragraph # 3 of this Order, upon which the Court may enter an Order

                granting relief from the Automatic Stay to the Mortgage Company, M&T Bank;

                and
Case 18-15952-mdc    Doc 71    Filed 11/17/20 Entered 11/17/20 16:51:09            Desc Main
                               Document Page 2 of 2




        4) Debtor's counsel is to be awarded additional attorney’s fees of $600.00 to be paid

           through the Debtor’s plan, but only upon the Court’s approval of a Supplemental

           Fee Application by Debtor’s Counsel.




                                         _________________________________
                                         Magdeline D. Coleman
                                         Chief U.S. Bankruptcy Judge
